DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on October 27, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Eight (8) sheets of drawings were filed on October 16, 2020.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show one or more optical waveguides that optically connect the one or more light sources and the one or more light reflections units, which change a direction of travel of light, to each other (see lines 5-8 of claim 1) as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 10,018,781 B1) in view of Pinguet et al. (US 2013/0094865 A9) and Roy (US 8,457,454 B1).
Regarding claim 1; Masuda et al. discloses an optical module (see Figure 2) that performs conversion between an optical signal and an electrical signal, comprising: 
a substrate (main substrate 10); 
one or more light sources (VCSEL chip array 12) that produce light, which is the optical signal; 
one or more light reflection units (mirrors M) that change a direction of travel of the light to a direction substantially perpendicular to the substrate (10); 
one or more optical waveguides (waveguides formed by waveguides cores, WG, and cladding, 160, of waveguide layer 161) that optically 
a lid (substrate component 190; see Figures 2, 3A, and 3B) that is attached to the substrate (10) to cover the one or more light reflection units (M) and the one or more optical waveguides (WG), 
wherein the lid (190) has one or more lenses (193) that collimate light directed by the one or more light reflection units (M) and transmit the light to the outside of the lid (190).  
Masuda et al. does not disclose that the lid (190) covers the entire optical waveguide (WG) and the one or more light sources (12).  
Pinguet et al. teaches that a lid (917) may be provided over an optical module (900; see Figure 9) for the purpose of providing a hermetic seal (see paragraph 79) to protect the elements forming the optical module, including a laser (903) and reflective element (mirror 911); and Roy et al. teaches that a lid (cover assembly 142; see Figure 1B) may be provided over an optical module to create a hermetic seal to protect the elements within the optical module (see column 6, lines 14-21).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to extend the dimensions of the lid (190) disclosed by Masuda et al. to cover the entire optical waveguide (WG) and the one or more light sources (12) for the purpose of providing a lid that may hermetically seal the optical module of Masuda et al. to protect the elements thereof, including the laser, the entire waveguide, and the reflection unit from environmental debris and moisture for the purpose of optimizing performance, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; Masuda et al. further discloses: 
an optical fiber array block (180; see Figure 2) on which the light transmitted through the one or more lenses (193; see Figure 3) is incident, 
the optical fiber array block (180) having one or more optical fibers (181, 182; see Figures 1 and 2) that are arranged to have end faces opposed to the one or more lenses (193) on a first face of the optical fiber array block (180) and to extend out of a second face of the optical fiber array block (180; see Figures 2 and 3; see column 4, lines 42-67).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 10,018,781 B1) in view of Pinguet et al. (US 2013/0094865 A9) and Roy (US 8,457,454 B1), and in further view of Takai et al. (US 2014/0023315 A1).
Regarding claims 3 and 4; Masuda et al. does not disclose an optical wiring board on which the optical module is implemented, wherein the optical module and the optical wiring board are optically connected to each other by an optical fiber extending from the optical fiber array block.  Masuda et al. does teach the optical module having an optical fiber array block (180) connected to a top side thereof (see the discussion above and Figure 2 of Masuda et al.).  Takai et al. (US 2014/0023315 A1) teaches that an optical module (6; see Figure 4B) may be provided on an optical wiring board (9), wherein an optical fiber (7) is connected to a top surface of the optical module (6) and to an optical wiring (92) of the wiring board (9) for the purpose of transmitting an optical signal from the optical module to an optical waveguide of the wiring board, wherein one or more optical wires (92) for guiding the light are provided on a surface of or inside of the optical wiring board (9).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an optical wiring board on which the optical module is implemented, wherein the optical module and the optical wiring board are optically connected to each other by an optical fiber extending from the optical fiber array block for the purpose of routing an optical signal to or from the optical module from or to the optical wiring board as desired, wherein one or more optical wires for guiding the light are provided on a surface of or inside of the optical wiring board, since this optical fiber routing arrangement is known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 10,018,781 B1) in view of Pinguet et al. (US 2013/0094865 A9) and Roy (US 8,457,454 B1) and in further view of Steinberg et al. (US 7,246,953 B2).
Regarding claim 5; Masuda et al., Pinguet et al., and Roy et al. suggest a method of manufacturing an optical module (the optical module discussed above with respect to claims 1 and 2, including providing all the elements thereof) that performs conversion between an optical signal and an electrical signal (VCSEL chip array 12 of Masuda et al. is a light source that converts between an optical signal and an electrical signal), the method comprising: 
a first step of mounting a light source (12 of Masuda et al.), 
a light reflection unit (mirrors M of Masuda et al.) and 
an optical waveguide (waveguides formed by waveguides cores, WG, and cladding, 160, of waveguide layer 161) 
that form the optical module on a substrate (main substrate 10); and
a second step of, after the first step, attaching a lid (substrate component 190; see Figures 2, 3A, and 3B) having a lens (193) to the substrate in such a manner that the lid covers the light source, the light reflection unit and the optical waveguide (see the discussion above with respect to claim 1), 
Masuda et al., Pinguet et al., and Roy et al., do not specifically disclose a third step of, after the second step, cutting a die containing at least one lid out of the substrate as the optical module.  The examiner takes Official notice that batch processing is a common manufacturing technique that it routinely employed in the manufacturing of optical modules in the art, wherein a plurality of modules are simultaneously formed on a single substrate that this then cut to form individual optical modules, wherein batch processing reduces manufacturing time and cost for a multiple optical modules.  For example, Steinberg et al. teaches that a plurality of optical modules may be simultaneously fabricated in a batch process on a single substrate and that the individual optical modules can be separated by cutting, sawing, dicing, cleaving or another suitable method (see column 6, lines 7-23 and Figure 9).  
Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical module of Masuda et al. by batch processing, thus including a third step of, after the second step, cutting a die containing at least one lid out of the substrate as the optical module, for the purpose of forming a plurality of optical modules in a routine batch processing step that is time and cost effective.
Regarding claim 6; Masuda et al. further discloses, after the step of forming the module with a lid, which is after the third step as discussed above with respect to claim 5, further comprising a step of, bonding an optical fiber array block (180; see Figure 2), which fixes one or more optical fibers (181, 182), to the lid in such a manner that an optical fiber of the one or more optical fibers has an end face opposed to the lens (193) on a first face of the optical fiber array block (180) and extends out of a second face of the optical fiber array block (180).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (US 2021/0202562 A1) discloses an optical module (see Figure 10) including a light source (laser diode mounted on PIC-1 or PIC-2; see paragraph 20), optical waveguides (semiconductor waveguides, WGS, of PIC-1, PIC-2; see paragraph 20 and Figure 10), and optical fiber (OF) coupled to the PIC-3 (see Figure 10);
Mentovich et al. (US 10,996,401 B2) discloses an optical module (see Figure 1) comprising optoelectronic transducers (5) coupled to optical waveguides (15), a reflective surface (45), and an optical fiber (20; see Figures 1 and 2);
Chen et al. (US 2020/0365544 A1) discloses an optical module (20A; see Figure 2A) comprising a substrate (200) including a laser (see paragraph 33), an optical waveguide (203), reflectors (209A, 209B), and an optical fiber (207);
Pelc et al. (US 10,823,912 B1) discloses an optical module (see Figure 1) including a light source (light generation region 143) an optical waveguide (layer 110 includes waveguides) a reflective surface (109), and a lid with a lens (191);
Yanagisawa (US 10,466,428) discloses an optical module (see Figure 1) including an optoelectronic conversion device (40) coupled to an optical waveguide (12) and a reflective element (35) that directed light through a lid (50) having a lens (52) to a fiber (71; see Figure 1);
Cyr et al. (US 2018/0259728 A1); discloses an optoelectronic transducer (12) coupled via optical waveguide layer (WG) to a mirror (M) that directed light to optical fibers (181; see Figures 1 and 2);
Kobrinsky et al. (US 10,054,737 B2) discloses a laser (320) coupled to an optical fiber (306) via optical waveguides of PLC (310) and a reflective surface (mirror 316; see Figure 3A); 
Gudeman (US 2018/0180829 A1) discloses an optical module (see Figure 1) including a laser (10, a reflective mirror (40)  and a lid (60); and
Heinen (US 5,400,419) discloses an optical module (see Figures 1-4) comprising a photodiode (7), a laser diode (6), optical waveguides (41, 42), reflective surfaces (5), lenses (10), and an optical fiber (9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874